Citation Nr: 1130080	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-09 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a chronic left leg condition, to include as secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from July 1982 to July 2002.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Nashville, Tennessee, Regional Office (RO) which, in pertinent part, denied service connection for a left leg disorder.  

The Veteran requested a hearing before a decision review officer (DRO) in connection with the current claim.  In February 2009, the Veteran withdrew his request for a hearing in writing, but requested an additional 60 days to obtain a medical opinion as well as outstanding records from a medical facility at Fort Campbell, Kentucky.  The record was left open for a period of 60 days as requested.  The Veteran obtained a medical opinion, but he submitted no records from the Fort Campbell facility.  See February 2009 informal conference report; September 2009 supplemental statement of the case (SSOC).

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that service connection for a chronic left leg condition manifested by chronic radiating left lower extremity pain and numbness is warranted as the result of the physical exertion and trauma associated with his military duties or, in the alternative, as secondary to service-connected mechanical low back pain with coccydynia and/or left hip bursitis.  

The Board observes that there is conflicting evidence regarding the nature and etiology of the Veteran's claimed left leg condition as well as the neurological manifestations thereof.  For example, a February 1983 service treatment record (STR) stated that the Veteran complained of bilateral foot pain, tingling, and numbness.  An assessment of a questionable cold weather injury was advanced.  

The Veteran denied symptoms of radiculopathy at the time of the April 2002 pre-discharge VA Compensation and Pension (C&P) examination.  However, records from Blanchfield Army Community Hospital dated in April 2002 and July 2002 stated that the Veteran was treated for chronic low back pain with radiculopathy.  A September 2002 physical therapy evaluation from R. Hancock, P.T., related that the Veteran complained of low back pain which radiated to the left calf and occasional left foot tingling and numbness.  An assessment of low back pain with radicular involvement was advanced.  A June 2003 treatment record from Blanchfield Army Community Hospital noted that the Veteran presented with a history of bilateral foot numbness.  

The report of an April 2004 VA C&P joints examination stated that the Veteran exhibited "severe disc bulging and radiculopathy symptoms."  A September 2004 electrodiagnostic study from W. Naimoli, M.D., noted that the Veteran had a history of lumbar spine degenerative disease with radiating left leg pain and occasional foot numbness.  Electrodiagnostic testing at that time revealed findings consistent with motor and sensory peripheral neuropathy.  A July 2006 neurological evaluation from M. Dongas, M.D., reflected that the Veteran exhibited minimal L5-S1 disc space loss and sensorimotor peripheral neuropathy.  Dr. Dongas further stated that the Veteran's left lower extremity pain may be due to local pathology (i.e., left heel spur or other inflammatory change), but she also indicated that his symptoms "may represent lumbar radiculopathy as well."  

An October 2007 VA electromyographic study of the lower extremities was reported to be normal and revealed no evidence of radiculopathy or peripheral neuropathy involving the left lower extremity.  A March 2009 written statement from J. Reilly, M.D., reported that the Veteran had a low back condition, to include disc disease.  The Veteran was also found to "very likely have peripheral neuropathy due to nerve root compression due to degenerative changes."  Dr. Reilly expressed the opinion that the Veteran's left leg condition, to include a neurological impairment, was "more likely than not (greater than 50 percent)" related to his service-connected mechanical low back pain and left hip bursitis.  He further clarified that "all films since [2002] note degenerative changes in the lumbar spine."  

The report of a June 2009 VA C&P spine examination revealed that electrodiagnostic testing was normal.  No evidence of spinal disc herniation, stenosis, degenerative arthritis, or lower extremity neurologic abnormalities, to include radiculopathy, plexopathy, or other neuropathies, was found.  The examiner concluded that "what [the Veteran] is claiming does not exist and could not be due to a lumbar spine etiology."  

The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the divergent clinical findings of record, the Board finds that further VA evaluation would be helpful in resolving the issue of whether the Veteran has a chronic left leg condition and, if so, whether such disability is related to service or a service-connected disability.  

The Veteran also receives medical care through TRICARE and/or VA.  VA is required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the AMC should request all VA medical records pertaining to the Veteran, not already of record, since his discharge from service and TRICARE medical records pertaining to the Veteran that are dated from July 18, 2003.  In addition, the Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment for his claimed left leg condition (and residuals thereof) that are not already of record, to include any and all records from J. Reilly, M.D.  

Additionally, the Veteran should be provided with a duty-to-inform notice regarding his service connection claim that complies with the Veterans Claims Assistance Act (VCAA).  Thus, the AMC should provide the Veteran with complete VCAA notification and inform his of the type of information and evidence needed to substantiate his service connection claim on direct, presumptive, and secondary bases.  He should also be provided with the information and evidence needed to establish a disability rating and effective date for the disability on appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his claimed left leg condition (and any residuals thereof) that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record, including but not limited to any and all records from J. Reilly, M.D.  If records identified by the Veteran are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

In addition, send a duty-to-inform notice to the Veteran pursuant to the Veterans Claims Assistance Act.  The notice letter must provide information about the type of evidence necessary to establish service connection for a left leg condition (and any neurological manifestations thereof) on direct, presumptive, and secondary bases (to include as secondary to a service-connected disability).  He should also be provided with the information and evidence needed to establish a disability rating and effective date for the disability on appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran not already of record since his discharge from service and TRICARE medical records pertaining to the Veteran that are dated from July 18, 2003.  If there are no VA medical records dated after July 18, 2003, this finding should be documented in the claims folder.

3.  After all of the above development is completed, the Veteran should be scheduled for a VA joints examination to determine the nature and etiology of his claimed left leg condition.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

In particular, the examiner is asked to indicate whether the Veteran has a currently diagnosed left leg condition and if so, whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's left leg condition began in or are related to his period of active service, including but not limited to his in-service complaints of foot numbness.  The examiner should consider the Veteran's reports of continuity of symptoms since discharge from service in reaching this conclusion.  In reaching this conclusion, the examiner is also asked to reconcile the competing medical evidence described above which shows conflicting conclusions as to whether the Veteran has a left leg condition.  If the examiner determines that the Veteran does not have a left leg condition, the examiner should so state and explain why.

In the alternative, the examiner is asked to indicate whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's left leg condition was caused by, the result of, or due to his service-connected mechanical low back pain with coccydynia and/or left hip bursitis.  If the examiner answers this question negatively, the examiner is asked to express an opinion as to whether the Veteran's left leg condition was aggravated (i.e., permanently worsened) beyond its natural progression by his service-connected mechanical low back pain with coccydynia and/or left hip bursitis.  A complete rationale is required for any stated opinion.  Please note: the examiner should provide an opinion with respect to the mechanical low back pain and left hip bursitis.

4.  Schedule the Veteran for a VA neurological examination to determine the nature and etiology of his claimed neurological manifestations of a left leg condition.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

In particular, the examiner is asked to indicate whether the Veteran has a currently diagnosed neurological condition related to the left leg and if so, whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's neurological condition began in or are related to his period of active service, including but not limited to his in-service complaints of foot numbness.  The examiner should consider the Veteran's reports of continuity of symptoms since discharge from service in reaching this conclusion.  In reaching this conclusion, the examiner is also asked to reconcile the competing medical evidence described above which shows conflicting conclusions as to whether the Veteran has a neurological condition of the left leg.  If the examiner determines that the Veteran does not have a left leg neurological condition, the examiner should so state and explain why.

In the alternative, the examiner is asked to indicate whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's left leg neurological condition was caused by, the result of, or due to his service-connected mechanical low back pain with coccydynia and/or left hip bursitis.  If the examiner answers this question negatively, the examiner is asked to express an opinion as to whether the Veteran's left leg neurological condition was aggravated (i.e., permanently worsened) beyond its natural progression by his service-connected mechanical low back pain with coccydynia and/or left hip bursitis.  A complete rationale is required for any stated opinion.  Please note: the examiner should provide an opinion with respect to the mechanical low back pain and left hip bursitis.

5.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiners if they are deficient in any manner.

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.   
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
D. TRASKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



